Citation Nr: 1824514	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-34 256A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to include as secondary to sleep apnea. 

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis with degenerative disc disease.  

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder acromioclavicular arthrosis with impingement syndrome, slap tear, partial tear rotator cuff, status post right clavicular injury with residual mild deformity.  

4.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease. 

5.  Entitlement to a compensable initial rating for left knee chondromalacia. 

6.  Entitlement to a compensable initial rating for right knee chondromalacia, 

7.  Entitlement to a compensable initial rating for erectile dysfunction with decreased libido. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from December 1998 to September 2003, September 2007 to September 2011, and July 2013 to April 2015. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and May 2013 rating decisions by the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).  

The claim for service connection for sleep apnea has been expanded as set forth above based on evidence of record suggesting that the Veteran has chronic fatigue that is etiologically related to his service connected sleep apnea.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994) (standing for the proposition that the Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision).

The Veteran was scheduled for a videoconference hearing pursuant to the provisions of 38 U.S.C. § 7107(e) (2012) in June 2017 but failed to attend the hearing.  

The adjudication of the claim for service connection for chronic fatigue is set forth in the decision below.  The remaining issues on appeal addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

It is at least as likely as not that the Veteran has a current disability due to chronic fatigue that is proximately caused or aggravated by sleep apnea.  

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for chronic fatigue as secondary to service connected sleep apnea are met.  38 U.S.C. 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable resolution of the claim for service connection for chronic fatigue below, no discussion of whether the statutory and regulatory notice and development requirements codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) and C.F.R. 3.159 (2017) have been met with respect to this claim is necessary
 
When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The initial VA examination conducted to address the Veteran's claim for service connection for fatigue in September 2011 noted the Veteran's complaints of fatigue for more than a year but found such complaints to "not fit the criteria for chronic fatigue syndrome."  The examiner also noted that the Veteran reported improvement of fatigue symptoms with CPAP treatment for his sleep apnea, thus indicating to the examiner that "other clinical conditions that may produce similar symptoms probably have not been excluded by a thorough evaluation, history, physical examination and appropriate laboratory tests."  Such commentary suggests a relationship between fatigue and sleep apnea.  The record otherwise reflect VA examinations conducted to address the claim for service connection for sleep apnea in November 2014 that reflect complaints of daytime fatigue and in March 2017 that described worsening daytime sleepiness due to the Veteran's sleep apnea.  

The Board notes initially that fatigue is a manifestation that is capable of lay observation.  Barr, Charles, Kahana, Woehlaert, supra.  As such, the Board finds competent evidence of a current disability due to chronic fatigue, and notes in this regard that the lack of a formal diagnosis of chronic fatigue syndrome by the  September 2011 VA examiner, which was the basis of the denial which gave rise to the appeal with respect to chronic fatigue, is not determinative.  See Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  

In short, the competent assertions describing manifestations of fatigue during the appeal period, which the undersigned finds to be credible for the purposes of this decision, the commentary by the September 2011 VA examiner suggesting a relationship between sleep apnea and fatigue, and the discussion of daytime fatigue being associated with sleep apnea at the November 2014 and March 2017 VA examination places the positive and negative evidence in relative balance as to whether at least some portion of current disability due to fatigue is etiologically related to the service connected sleep apnea, to include by way of aggravation.  As such, all reasonable doubt has been resolved in the Veteran's favor, and service connection for chronic fatigue as secondary to sleep apnea is warranted. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310; Gilbert, supra.

ORDER

Service connection for chronic fatigue as secondary to sleep apnea is granted. 

REMAND

Pertinent VA clinical evidence with respect to the claims for increased ratings on appeal was received since the March 2015 supplemental statement of the case (SSOC), to include VA lumbar spine, shoulder, stomach, knee, and genitourinary examinations conducted in March 2017 and VA outpatient treatment reports dated through February 2017.  The Veteran was informed of this evidence by letter in February 2018, and he was asked therein if desired waiver of initial AOJ review of this evidence.  This letter informed him that if he did not respond within 45 days, the Board would assume that the Veteran did not wish to waive initial review of this evidence by the AOJ and remand the claim for such a review by the AOJ.  As the Veteran has not responded to this letter and more than 45 days has elapsed since its mailing, the claims for increased compensation on appeal must be remanded for an SSOC that reflects consideration of the pertinent evidence received since the March 2015 SSOC.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2017).  

Accordingly, the case is REMANDED for the following action:

After completion of any other warranted development, the AOJ should re-adjudicate the claims for increased compensation on appeal.  To the extent any of these claims is not granted in full, the AOJ should furnish the Veteran and his representative with an appropriate SSOC that reflects consideration of the pertinent evidence received since the March 2015 SSOC, to include VA lumbar spine, shoulder, stomach, knee, and genitourinary examinations conducted in March 2017 and the VA outpatient treatment reports received since the March 2015 SSOC.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


